        Case 1:20-cv-06939-PGG Document 41 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHERINE MARINARO and WHITNEY
VAN DER DOES,
                                                                  ORDER
                   Plaintiffs,
                                                            20 Civ. 6939 (PGG)
            -against-

CSC GENERATION HOLDINGS, INC., OKL
HOLDINGS, INC., ONE KINGS LANE, LLC,
and JUSTIN YOSHIMURA in his individual and
professional capacities,

                   Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for January 7, 2021 is adjourned sine die.

Dated: New York, New York
       January 6, 2021
